Exhibit 10(a)

STOCKHOLDER AGREEMENT

for Directors

This Stockholder Agreement (this “Agreement”) is entered into as of April 23,
2008 among Energy Future Holdings Corp. (formerly known as “TXU Corp.”), a Texas
corporation (the “Company”), Texas Energy Future Holdings Limited Partnership, a
Delaware limited partnership (“Parent”), and the undersigned person (the
“Stockholder”) (the Company, Parent and the Stockholder being hereinafter
collectively referred to as the “Parties”).

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of February 25,
2007 (the “Merger Agreement”), by and among Parent, Texas Energy Future Merger
Sub Corp, a Texas corporation and a direct wholly owned subsidiary of Parent
(“Merger Sub”) and the Company, on October 10, 2007 (the “Commencement Date”),
Merger Sub merged with and into the Company (the “Merger”), with the Company
surviving the Merger and being renamed “Energy Future Holdings Corp.”;

WHEREAS, in connection with the Merger, investment funds affiliated with
Kohlberg Kravis Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co.
(collectively, the “Sponsor Group”), as well as other investors, contributed
certain funds to Parent in exchange for limited partnership units;

WHEREAS, in consideration for the services that Stockholder will provide to the
Company as a member of the Board of Directors of the Company (the “Board”), the
Company agreed, among other things, to issue to Stockholder an aggregate amount
of              shares of common stock, no par value, of the Company (the
“Common Stock”) on the date hereof (the “Granted Stock”), subject to vesting;
and to issue and sell to the Stockholder on the date hereof at a price per share
of $5.00 per share, shares of Common Stock (the “Purchased Stock”) together with
the Granted Stock and any shares of Common Stock acquired by Stockholder after
the date hereof, the “Stock”) pursuant to the terms set forth below to be
entered into by and between the Company and the Stockholder concurrently
herewith;

WHEREAS, this Agreement is one of several other agreements (“Other Stockholders
Agreements”) which concurrently with the execution hereof or in the future will
be entered into between the Company and other individuals who are or will be
directors or key employees of the Company or one of its subsidiaries
(collectively, the “Other Stockholders”);

WHEREAS, concurrently with entering into this Agreement, the Company, Parent,
and Stockholder entered into a Sale Participation Agreement regarding the Stock.

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

1. Definitions. The following terms used herein shall be defined as follows:

“Affiliate” means with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the recitals.

“Base Price” shall have the meaning set forth in Section 2(a) hereof.

“Board” shall have the meaning set forth in the recitals.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the state of New
York.

“Change in Control” shall mean, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of the Company to a person (or group of persons acting in concert) who is
not an Affiliate of any member of the Sponsor Group; (ii) a merger,
recapitalization or other sale by the Company, any member of the Sponsor Group
or their Affiliates, to a person (or group of persons acting in concert) of
Common Stock that results in more than 50% of the Common Stock of the Company
(or any resulting company after a merger) being held by a person (or group of
persons acting in concert) that does not include any member of the Sponsor Group
or any of their respective Affiliates; or (iii) a merger, recapitalization or
other sale of Common Stock by the Company, any member of the Sponsor Group or
their Affiliates, after which the Sponsor Group owns less than 20% of the Common
Stock of, and has the ability to appoint less than a majority of the directors
to the Board of, the Company (or any resulting company after a merger); and with
respect to any of the events described in clauses (i) and (ii) above, such event
results in any person (or group of persons acting in concert) gaining control of
more seats on the Board than the Sponsor Group.

“Commencement Date” shall have the meaning set forth in the recitals.

“Common Stock” shall have the meaning set forth in the recitals.

“Company” shall have the meaning set forth in the recitals.

“Drag Transaction” shall have the meaning set forth in the Sale Participation
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor statute thereto).

“Granted Stock” shall have the meaning set forth in the recitals.

“Merger” shall have the meaning set forth in the recitals.

“Merger Agreement” shall have the meaning set forth in the recitals.

“Merger Sub” shall have the meaning set forth in the recitals.

“Offer” shall have the meaning set forth in Section 4(a) hereof.

 

2



--------------------------------------------------------------------------------

“Offer Notice” shall have the meaning set forth in Section 4(a) hereof.

“Option Period” shall have the meaning set forth in Section 4(c) hereof.

“Offer Price” shall have the meaning set forth in Section 4(b)(i) hereof.

“Offered Stock” shall have the meaning set forth in Section 4(b)(i) hereof.

“Other Stockholders Agreements” shall have the meaning set forth in the
recitals.

“Parent” shall have the meaning set forth in the recitals.

“Parties” shall have the meaning set forth in the recitals.

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Texas Energy Future Holdings Limited Partnership, dated as of
October 10, 2007 as it may be amended, modified, restated or supplemented from
time to time.

“Permitted Transfer” means (i) any Transfer pursuant to Section 3 hereof;
(ii) any Transfer pursuant to the Sale Participation Agreement; (iii) any
Transfer (x) upon the death or disability of Stockholder to the Stockholder’s
Estate or (y) to the executors, administrators, testamentary trustees, legatees,
immediate family members or beneficiaries of Stockholder; (iv) any Transfer made
after the date hereof in compliance with the federal securities laws to a
Stockholder’s Trust, or (v) any other Transfer permitted by the Board.

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Plan” shall have the meaning set forth in the recitals.

“Proposed Sale” shall have the meaning ascribed to such term in the Sale
Participation Agreement.

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the
Securities Act which has been declared effective by the SEC (other than a
registration statement on Form S-4, S-8 or any other similar form).

“Purchase Notice” shall have the meaning set forth in Section 4(c) hereof.

“Qualified Public Offering” shall mean any firm underwritten public offering of
shares of Common Stock (or series of related offerings) pursuant to an effective
registration statement under the Securities Act (other than a registration
statement on Form S-4 or S-8 or any other similar form) pursuant to which at
least 25% of the outstanding shares of Common Stock are or have been sold to the
public.

“Registration Rights Agreement” shall have the meaning set forth in Section 6(a)
hereof.

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
members of the Sponsor Group and their respective Affiliates.

 

3



--------------------------------------------------------------------------------

“Restricted Stock Award Agreement” shall have the meaning set forth in the
recitals.

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between Stockholder and Parent, dated as of the
date of this Agreement.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall have the meaning set forth in Section 3(a)(i) hereof.

“Sponsor Group” shall have the meaning set forth in the recitals.

“Stock” shall have the meaning set forth in the recitals.

“Stockholder” shall have the meaning set forth in the recitals.

“Stockholder’s Estate” shall mean the conservators, guardians, executors,
administrators, testamentary trustees, legatees or beneficiaries of Stockholder.

“Stockholder’s Trust” shall mean a partnership, limited liability company,
corporation, trust, private foundation or custodianship, the beneficiaries of
which may include only the Stockholder, his or her spouse (or ex-spouse) or his
or her lineal descendants (including adopted) or, if at any time after any such
Transfer there shall be no then living spouse or lineal descendants, the
ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary.

“Transfer” means to transfer, sell, assign, pledge, hypothecate, or otherwise
dispose of.

2. Issuance of Purchased Stock and Granted Stock.

(a) Subject to the terms and conditions hereinafter set forth, the Stockholder
hereby subscribes for and shall purchase, as of the date hereof, and upon
receipt of the applicable purchase price the Company shall issue and deliver to
the Stockholder as of the date hereof, the number of shares of Purchased Stock
at a $5.00 per share purchase price (the “Base Price”), in each case as set
forth on Schedule I hereto.

(b) The Company shall have no obligation to sell any Purchased Stock to any
person who (i) is a resident or citizen of a state or other jurisdiction in
which the sale of the Common Stock to him or her would constitute a violation of
the securities or “blue sky” laws of such jurisdiction or (ii) is not an
employee or director of the Company or its subsidiaries.

(c) Taxes. Stockholder shall have full responsibility and the Company shall have
no responsibility for satisfying any liability for any federal, state or local
income or other taxes required by law to be paid with respect to the grants paid
hereunder. Notwithstanding anything to the contrary contained herein, the
Stockholder agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including, without limitation, to the payment
to the Company upon the vesting of Stock (or such earlier or later date as may
be applicable under Section 83 of the Code), or other settlement in respect of,
Stock of all such taxes and requirements and the Company shall be authorized to
take such

 

4



--------------------------------------------------------------------------------

action as may be necessary in the opinion of the Company’s counsel (including,
without limitation, withholding vested Stock otherwise deliverable to
Stockholder hereunder and/or withholding amounts from any compensation or other
amount owing from the Company to the Stockholder) to satisfy all obligations for
the payment of such taxes. The Company and Stockholder shall establish such
reasonable procedures as they mutually deem desirable in connection with the
foregoing.

3. Representations, Warranties and Agreements.

(a) The Company acknowledges and agrees that Stockholder may Transfer Stock
without restriction; provided that, any such Stock to be Transferred have vested
pursuant to the terms of their issuance and provided further that, prior to the
earlier of (A) a Qualified Public Offering, (B) five years from the date hereof
or (C) the occurrence of a Change in Control, Stockholder shall have complied
with the terms of Section 4 hereof, unless such Transfer is a Permitted
Transfer, and provided further that, in the case of a Transfer referenced in
clause (iii) or (iv) of the definition of Permitted Transfer, such Transfer
shall be made expressly subject to this Agreement and the transferee shall agree
in writing to be bound by the terms and conditions hereof as a “Stockholder”
with respect to the representations and warranties and other obligations of this
Agreement. No Transfer of any Stock in violation hereof shall be made or
recorded on the books of the Company and any such Transfer shall be void ab
initio and of no effect. If the Stockholder is an Affiliate of the Company, the
Stockholder also agrees and acknowledges that he or she will not transfer any
shares of the Stock unless:

(i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Securities Act”), and in compliance with applicable provisions
of state securities laws; or

(ii) (A) counsel for the Stockholder (which counsel shall be reasonably
acceptable to the Company) shall have furnished the Company with an opinion or
other advice, reasonably satisfactory in form and substance to the Company, that
no such registration is required because of the availability of an exemption
from registration under the Securities Act and (B) if the Stockholder is a
citizen or resident of any country other than the United States, or the
Stockholder desires to effect any transfer in any such country, counsel for the
Stockholder (which counsel shall be reasonably satisfactory to the Company)
shall have furnished the Company with an opinion or other advice reasonably
satisfactory in form and substance to the Company to the effect that such
transfer will comply with the securities laws of such jurisdiction.

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers of Stock are deemed to be in compliance with this
Agreement (including without limitation any restrictions or prohibitions
herein), and no opinion of counsel is required in connection therewith: (1) a
transfer (x) upon the death or Disability of the Stockholder to the
Stockholder’s Estate or (y) to the executors, administrators, testamentary
trustees, legatees, immediate family members or beneficiaries of a person who
has become a holder of Stock in accordance with the terms of this Agreement;
provided that it is expressly understood that any such transferee shall be bound
by the provisions of this Agreement and if requested such transferee shall agree
in writing to be bound by the terms and conditions hereof as the “Stockholder”
with respect to the representations and warranties and other

 

5



--------------------------------------------------------------------------------

obligations of this Agreement, (2) a transfer made after the Commencement Date
in compliance with the federal securities laws to a Stockholder’s Trust;
provided that such transfer is made expressly subject to this Agreement and that
the transferee agrees in writing to be bound by the terms and conditions hereof
as a “Stockholder” with respect to the representations and warranties and other
obligations of this Agreement; and provided further that it is expressly
understood and agreed that if such Stockholder’s Trust at any point includes any
person or entity other than the Stockholder, his spouse (or ex-spouse) or his
lineal descendants (including adopted children) such that it fails to meet the
definition thereof as set forth in Section 1 hereof, such transfer shall no
longer be deemed in compliance with this Agreement and no transfer of any shares
of Stock shall be permitted or effected if such transfer would cause the Company
to be required to register the Common Stock pursuant to Section 12(g)(1) of the
Exchange Act, and (3) a transfer made by the Stockholder, with the Board’s
approval, to the Company or any subsidiary of the Company.

(b) The certificate (or certificates) representing the Stock, if any, shall bear
the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE STOCKHOLDER AGREEMENT BETWEEN ENERGY FUTURE HOLDINGS CORP.
(THE “COMPANY”) AND THE STOCKHOLDER NAMED ON THE FACE HEREOF OR THE SALE
PARTICIPATION AGREEMENT BETWEEN SUCH STOCKHOLDER AND TEXAS ENERGY FUTURE
HOLDINGS LIMITED PARTNERSHIP AND THE COMPANY, IN EACH CASE DATED AS OF APRIL 4,
2008 (COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY) AND ALL
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

(c) The Stockholder acknowledges that he has been advised that (i) the Stock is
characterized as “restricted securities” under the Securities Act the inasmuch
as they are being issued by the Company in a transaction not involving a Public
Offering and that under the Securities Act (including applicable regulations)
the Stock may be resold without registration under the Securities Act only in
certain limited circumstances, (ii) a restrictive legend in the form heretofore
set forth shall be placed on the certificates (if any) representing the Stock
and (iii) a notation shall be made in the appropriate records of the Company
indicating that the Stock is subject to restrictions on Transfer and appropriate
stop transfer restrictions will be issued to the Company’s transfer agent with
respect to the Stock.

(d) If any of the Stock is to be disposed of in accordance with Rule 144 under
the Securities Act or otherwise, Stockholder shall promptly notify the Company
of such intended disposition and shall deliver to the Company at or prior to the
time of such disposition such documentation as the Company may reasonably
request in connection with such sale and including an executed copy of any
notice on Form 144 required to be filed with the SEC.

(e) The Stockholder represents and warrants that (i) with respect to the Stock,
Stockholder has received and reviewed the available information relating to such

 

6



--------------------------------------------------------------------------------

Stock, including having received and reviewed the documents related thereto and
(ii) Stockholder has been given the opportunity to obtain any additional
information or documents and to ask questions and receive answers about such
information, the Company and the business and prospects of the Company which
Stockholder deems necessary to evaluate the merits and risks related to
Stockholder’s investment in the Stock and to verify the information contained in
the information received as indicated in this Section 3(e), and Stockholder has
relied solely on such information.

(f) The Stockholder further represents and warrants that (i) Stockholder’s
financial condition is such that Stockholder can afford to bear the economic
risk of holding the Stock for an indefinite period of time and has adequate
means for providing for Stockholder’s current needs and personal contingencies,
(ii) Stockholder can afford to suffer a complete loss of his or her investment
in the Stock, (iii) Stockholder understands and has taken cognizance of all risk
factors related to the issuance of the Stock, (iv) Stockholder’s knowledge and
experience in financial and business matters are such that Stockholder is
capable of evaluating the merits and risks of the issuance of the Stock to him,
(v) the Stock is being issued to Stockholder for his own account, not as nominee
or agent, and not with a view to the resale or distribution of any part thereof
in violation of the Securities Act, and Stockholder has no present intention of
selling or otherwise distributing the Stock in violation of the Securities Act,
and (vi) Stockholder is an “accredited investor” as defined in Rule 501(a) of
Regulation D, as amended, under the Securities Act.

4. Right of First Offer.

(a) Prior to the earlier of (i) a Qualified Public Offering, (ii) the occurrence
of a Change in Control and (iii) five years from the Commencement Date, any
Transfer of Stock by Stockholder (other than a Permitted Transfer) shall be
subject to a right of first offer pursuant to, and Stockholder must first comply
with the provisions of, this Section 4. In the event Stockholder proposes to
Transfer any Stock (the “Offer”), then Stockholder shall furnish to Parent a
written notice of such proposed Transfer (an “Offer Notice”).

(b) The Offer Notice shall include:

(i) (A) the number of shares of Stock proposed to be Transferred by Stockholder
(the “Offered Stock”), (B) the per Offered Stock purchase price in cash at which
Stockholder is prepared to Transfer such Offered Stock (the “Offer Price”) and
(C) all other material terms and conditions, if any, in connection with such
proposed Transfer; and

(ii) an irrevocable offer to sell the Offered Stock to Parent or its assignee or
designee at the Offer Price.

(c) If Parent wishes to purchase the Offered Stock pursuant to its right of
first offer, it must elect to purchase for cash at the Offer Price all (but not
less than all) of the Offered Stock within twenty (20) Business Days following
the date of delivery of the Offer Notice (the “Option Period”) by delivering an
irrevocable notice (the “Purchase Notice”) to Stockholder indicating its desire
to exercise its rights under this Section 4. If Parent does not deliver a
Purchase Notice in compliance with the above requirements, including the time

 

7



--------------------------------------------------------------------------------

period, it shall be deemed to have waived all of its rights with respect to the
offer contained in the Offer Notice. After receipt of the Purchase Notice, the
parties shall negotiate in good faith to enter into an agreement with respect to
such Transfer for fifteen (15) Business Days. Parent shall have the right to
assign its rights under this Section 4 in respect of any Offer to the Company,
any Affiliate or any other designee.

(d) If at the end of the 15 Business Day period referred to in Section 4(c)
above, the parties have not reached agreement with respect to such Transfer,
Stockholder may not later than one hundred and twenty (120) days after the date
of the Offer Notice, as such period may be extended to obtain any required
regulatory approvals, Transfer all (but not less than all) of the Offered Stock
to any other Person on terms no less favorable to Stockholder than those set
forth in the Offer Notice, including at a purchase price in cash equal to or
greater than the Offer Price, and, if any other material terms and conditions
are identified in the Offer Notice, on those terms and conditions (or those
terms and conditions modified in a manner which are no less favorable to
Stockholder), without any further obligation to Parent pursuant to this
Section 4. If, at the end of such period, as such period may be extended to
obtain any required regulatory approvals, Stockholder has not completed the
Transfer of the Offered Stock in accordance with the foregoing, the obligations
to Parent pursuant to this Section 4 shall again be in effect with respect to
such Stock.

5. The Company’s Representations and Warranties and Covenants.

(a) The Company represents and warrants to Stockholder that (i) this Agreement
has been duly authorized, executed and delivered by the Company and is
enforceable against the Company in accordance with its terms and (ii) the Stock,
when issued and delivered in accordance with the terms hereof and the other
agreements referenced herein, will be duly and validly issued, fully paid and
nonassessable.

(b) If the Company is, or becomes, subject to the reporting requirements of
Section 12 of the Exchange Act, the Company will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, to the extent required from time to
time to enable Stockholder to sell any Stock, subject to compliance with the
provisions hereof without registration under the Exchange Act within the
limitations of the exemptions provided by (A) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC. Notwithstanding anything contained in
this Section 5(b), the Company may de-register under Section 12 of the Exchange
Act if it is then permitted to do so pursuant to the Exchange Act and the rules
and regulations thereunder and, in such circumstances, shall not be required
hereby to file any reports which may be necessary in order for Rule 144 or any
similar rule or regulation under the Securities Act to be available to
Stockholder. Nothing in this Section 5(b) shall be deemed to limit in any manner
the restrictions on Transfers of Stock contained in this Agreement.

6. “Piggyback” Registration Rights. Effective after the occurrence of an initial
Public Offering:

(a) The Stockholder agrees to be bound by all of the terms, conditions and
obligations of the Registration Rights Agreement, dated as of October 10, 2007,
among the Company and investors party thereto (the “Registration Rights
Agreement”), a copy of which is attached hereto as Exhibit A, and the Company
agrees that the Stockholder shall be entitled

 

8



--------------------------------------------------------------------------------

to all of the rights thereunder, as they relate to the exercise of piggyback
registration rights and related rights as provided in Sections 1, 3, 4, 5, 6, 7,
8, 9 and 12 of the Registration Rights Agreement, as in effect on the date
hereof (subject only to any amendments thereto to which Stockholder has agreed
in writing to be bound), as if Stockholder were an original party to the
Registration Rights Agreement; provided, however, that at no time shall
Stockholder have any rights to request registration under Section 3 of the
Registration Rights Agreement. For purposes of this Section 6, all Stock
purchased or held by Stockholder pursuant to this Agreement shall be deemed to
be “Registrable Securities” as defined in the Registration Rights Agreement.

(b) This Section 6 will terminate on the earlier of (i) the occurrence of a
Change in Control and (ii) the date on which Stockholder ceases to own any
Registrable Securities.

7. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing, redeeming or
otherwise acquiring for value Stock from Stockholder, at any time, upon such
terms and conditions, and for such price, as may be mutually agreed upon in
writing between the Parties.

8. Notice of Change of Beneficiary. Immediately prior to any Transfer of Stock
to a Stockholder’s Trust, Stockholder shall provide the Company with a copy of
the instruments creating the Stockholder’s Trust and with the identity of the
beneficiaries of the Stockholder’s Trust. The Stockholder shall notify the
Company as soon as practicable prior to any change in the identity of any
beneficiary of the Stockholder’s Trust.

9. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Stock, to any and all shares of
capital stock of the Company or any capital stock, partnership units or any
other security evidencing ownership interests in any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for, or substitution of the Stock by
reason of any stock dividend, split, reverse split, combination,
recapitalization, liquidation, reclassification, merger, consolidation or
otherwise.

10. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. No provision of this Agreement is
intended to or shall confer upon any Person other than the Parties any rights or
remedies hereunder or with respect hereto.

11. Amendment. This Agreement may be amended only in a writing signed by the
Company and Stockholder.

12. Applicable Law; Jurisdiction; Arbitration; Legal Fees.

(a) The laws of the State of Texas applicable to contracts executed and to be
performed entirely in such state shall govern the interpretation, validity and
performance of the terms of this Agreement.

(b) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration

 

9



--------------------------------------------------------------------------------

conducted expeditiously in accordance with the American Arbitration
Association’s Commercial Arbitration Rules (and not the Employment Arbitration
Rules) by a single independent arbitrator. Such arbitration process shall take
place in Dallas, Texas. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof.

(c) In the event of any arbitration or other disputes with regard to this
Agreement, each Party shall pay its own legal fees and expenses, unless
otherwise determined by the arbitrator.

13. Miscellaneous.

(a) In this Agreement all references to “dollars” or “$” are to United States
dollars and the masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

14. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one business day
following the date sent when sent by overnight delivery and (iii) five (5)
Business Days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

(a) If to the Company, to it at the following address:

Energy Future Holdings Corp.

Energy Plaza

1601 Bryan Street

Dallas, Texas 75201

Attention: General Counsel

Telecopy: (214) 812-6004

(b) If to the Stockholder, to the Stockholder at the address set forth below
under the Stockholder’s signature.

Or to such other addresses as may be specified by any Party in writing to the
other.

15. Irrevocable Proxy. Subject to and to the extent permitted by the laws of the
State of Texas, each Stockholder hereby irrevocably appoints Parent and any
authorized representatives and designees thereof as its lawful proxy and
attorney-in-fact to exercise with full power in such Stockholder’s name and on
its behalf such Stockholder’s right to vote all of the shares of outstanding
Stock owned by the Stockholder at any regular or special meeting of the
stockholders of the Company for the express purpose of electing any one

 

10



--------------------------------------------------------------------------------

or more members to the Board or approving any Change in Control transaction or
agreement. If voting under such proxy Parent and any authorized representatives
and designees thereof shall vote under this proxy on behalf of each such
Stockholder in the same manner as Parent votes any outstanding shares of Stock
owned by it at any such regular or special meeting of the stockholders of the
Company for the express purpose of electing any one or more members to the Board
or approving any Change in Control transaction or agreement. This proxy is
irrevocable and is coupled with an interest and shall not be terminable as long
as this Agreement remains effective among the parties hereto, their successors,
transferees and assigns and, if such Stockholder is a natural person, shall not
terminate on the disability or incompetence of such Stockholder. The Company is
hereby requested and directed to honor this proxy upon its presentation by
Parent and any authorized representatives and designees thereof, without any
duty of investigation whatsoever on the part of the Company. Each such
Stockholder agrees that the Company, and the Company’s secretary shall not be
liable to such Stockholder for so honoring this proxy. This Section 15 shall be
terminable by Stockholder upon the earlier of (x) a Qualified Public Offering,
(y) the fifth anniversary of the Commencement Date and (z) the occurrence of a
Change in Control.

[Signatures on next page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:  

 

Name:  

 

Title:  

 

TEXAS ENERGY FUTURE HOLDINGS LIMITED PARTNERSHIP By: Texas Energy Future Capital
Holdings LLC, its General Partner By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

STOCKHOLDER:

 

ADDRESS:

 

13



--------------------------------------------------------------------------------

Schedule I

PURCHASED STOCK

Number of shares of Granted Stock:

 

 

Number of shares of Purchased Stock:

 

 

Base Price: $5.00

 

14